Title: The Chevalier de Ronnay to Abigail Adams: A Translation, 26 April 1783
From: Ronnay, Chevalier de
To: Adams, Abigail



Madam
On board the Pluto in the Road of Cape François, April 26th. 1783

The much-desired day is at last arrived: Peace hath crowned both your Wishes and Ours. The dangerous Scourge of War is removed for a long time from your Hemisphere; and, perhaps, for a little while from ours. But This delightfull Period has, at the same time, taken from me all Hope of seeing again the Continent of America. My duty, my personal Interest, and the Love that I bear to my Parents and dear Friends, are so many powerfull Motives for regulating my Conduct. The Attachment that I had, and always shall have for our american Allies, made me desirous of helping them, in gathering the Laurels, that were there to be reaped in the Field of Bellona. But that Peace, which was so much wanted, has changed my Plan, and I acquiesce tho’ it removes me forever from those who I should otherwise have visited again with transports of Joy.—You will tell me perhaps that it is the Lot of a Soldier to be one Day in Peace, and the next in War, now at home with the dear Partner of his Life, Tomorrow in the Field of Battle; one while at Paris, and the next at Pondicherry: He ought to be ready and prepared for every Event. View him, madam, on the other side; his Soul habituated to feel continually, is thereby but so much the more disposed and open to the reception of new and more forcible Impressions. Memory, that noble Gift of Nature, the source of so many Sorrows and so many Pleasures, affects us more than it does others.—I am fearfull that this Letter, sent as it were at Hazard, will not reach you, as I remember you did me the Honour of telling me that you, with Miss Adams, intended in the Spring, to go and meet Mr. Adams in Holland. I hope however that the Peace may have alter’d your Plan, and that my Letter may come to hand. The Oportunity that offer’d could not be neglected by me.
I recall, with Pleasure, the Moments when I had the Honour of being in Company with you and Miss Adams. Shall I ever be so happy as to find in her Breast that she should daign to awake in her Mind a Remembrance of Him whom whose Breast she has inspired with the tenderest most indelible Sentiments! I have been very unhappy since I left America; that Epocha was to me the summer season of Misfortune. I had like to have perished on the Rocks in Piscataqua River, the Ship was in danger about half an Hour. On our departure the next day, which was the 31st. of December, we were in like danger from a Gale of Wind from the South-East, which would infallibly have cast us on Shore if the Wind had not lower’d and veer’d about. In the Lat: of Bermudas the Storm return’d with greater violence, damaging our Masts and Rigging, and carrying off our Sails. In passing to leeward of Antigua, we had an Engagement with an English 50 Gun Ship, (Leandre). The dammage we had sustained prevented our working our Ship, and the Enemy being in better condition for sailing, got away. She was pretty roughly handled by us for the three Quarters of an Hour that we engaged, and was forced to put away for Jamaica. We had seven men kill’d and 24 wounded. We arrived at Porto Cabello on the Spanish Main, the 3 of Feby. The Burgoyne Bourgogne of 74 Guns ran a shore on Point De Koro, to leeward of Porto Cabello in the Lat: of Currecoa Curaçao; This is an Event so shocking that I cannot give you a detail of it, it is sufficient to tell you that Ten Officers and 200 Men perished, and that but 700 Men were saved out of the whole Crew. The Pluto arrived at the Cape the 11th. and the Squadron the 14th. Instant and is ready to sail. As for my self I am to stay for some time at St. Nichola-Mole, after which the Regiment will be order’d to France, where I will accompany it with great Pleasure. If in that Country, Madam, I can be of any Service to you or Miss Adams, do be so kind as to put me in a Capacity of acknowledging the Civilities that I received from your Family. Perhaps Books in our Language may be agreeable to you.
Bordeaux and Nantes will afford me Oportunities of sending to you.

I am with Respect, Madam your most humble and most obedient Servant
Le Chevr. De Romsay


I beg Miss Adams to accept the assurance of my Respects.
Underneath I have added my Address. You may write in English, I can read it.
A Monsieur, Monsieur De Romsay Officier au Regiment d’Armagnac en Garnison à tout dans les Evechés à tous.

